Appeal by the defendant, by permission, from an order of the County Court, Suffolk County (Weber, J.), dated October 26, 2001, which denied his motion pursuant to CPL 440.10 to vacate a judgment of conviction of the same court, rendered April 15, 1999, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed, for the reasons stated by the County Court in its order dated October 26, 2001. Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.